Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00431-CR

                                 Crystal B. WILLIAMS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR2757C
                         Honorable Ron Rangel, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 26, 2017.


                                             _____________________________
                                             Karen Angelini, Justice